DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
     The amendments to Claims 1, 6, 10-12 in the submission filed 8/1/2022 are acknowledged and accepted.  In view of these amendments, the objections to the claims in Section 6 of the Office Action dated 5/6/2022 are respectfully withdrawn.  Further, the 35 U.S.C. 101 rejections in Section 8 of the Office Action dated 5/6/2022 are respectfully withdrawn.

Allowable Subject Matter
     Claims 1-12 are allowed.
     The following is an examiner’s statement of reasons for allowance: 
     Claim 1 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest a method of manufacturing hologram as generally set forth in Claim 1, the method including, in combination with the features recited in Claim 1, a fourth step of modifying intensity of the complex amplitude distribution on the region to be illuminated in accordance with the design illumination intensity distribution to generate modified complex amplitude distribution on the region to be illuminated; a fifth step of performing Fourier transform for the modified complex amplitude distribution on the region to be illuminated to generate a modified complex amplitude distribution on the diffractive optical element; a sixth step of replacing intensity of the modified complex amplitude distribution on the diffractive optical element with intensity exhibited in the angular space distribution of intensity generated in the first step to generate replaced complex amplitude distribution on the diffractive optical element; and a seventh step of executing the third step again using the replaced complex amplitude distribution on the diffractive optical element generated in the sixth step instead of the complex amplitude distribution on the diffractive optical element to repeatedly perform the process from the third step to the sixth step by a necessary number of times and setting a finally obtained replaced complex amplitude distribution on the diffractive optical element as finally complex amplitude distribution.  Claims 2-9 are dependent on Claim 1, and hence are allowable for at least the same reasons Claim 1 is allowable.
     Claim 10 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest a method of manufacturing an illumination device as generally set forth in Claim 10, the method including, in combination with the features recited in Claim 10, a fourth step of modifying intensity of the complex amplitude distribution on the region to be illuminated in accordance with the design illumination intensity distribution to generate modified complex amplitude distribution on the region to be illuminated; a fifth step of performing Fourier transform for the modified complex amplitude distribution on the region to be illuminated to generate a modified complex amplitude distribution on the diffractive optical element; a sixth step of replacing intensity of the modified complex amplitude distribution on the diffractive optical element with intensity exhibited in the angular space distribution of intensity generated in the first step to generate replaced complex amplitude distribution on the diffractive optical element; a seventh step of executing the third step again using the replaced complex amplitude distribution on the diffractive optical element generated in the sixth step instead of the complex amplitude distribution on the diffractive optical element to repeatedly perform the process from the third step to the sixth step by a necessary number of times and setting a finally obtained replaced complex amplitude distribution on the diffractive optical element as finally complex amplitude distribution.  Claims 11-12 are dependent on Claim 10, and hence are allowable for at least the same reasons Claim 10 is allowable.
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315. The examiner can normally be reached M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
8/8/2022



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872